Exhibit 10.45
Mr Mike Scott, President
MinEx Projects (Proprietary) Limited
Dunkeld Court
16 North Road
Dunkeld West
Johannesburg
2196
Republic of South Africa

      Fax: (011) 880 0486   18 August 2008

Dear Mr Scott
LETTER OF INTENT : ROYAL GOLD, INC. (“Royal Gold”) AND MINEX PROJECTS
(PROPRIETARY) LIMITED
(“MinEx”)

1.   On 3 April 2008 Royal Gold and MinEx entered into a letter of intent, as
amended by the letter agreement, dated 30 June 2008 (together the “Letter of
Intent”), in terms of which Royal Gold offered to purchase all of MinEx’s right,
title and interest in and to the following two royalty’s at Lonmin Platinum
Limited’s Limpopo Mine :   1.1   the 0.704% gross receipts royalty on the
Messina lease area (“Messina Royalty”); and   1.2   the 1.5% gross receipts
royalty on the Dwaalkop lease area (“Dwaalkop Royalty”).   2.   Section X
(ACCEPTANCE OF THE OFFER) of the Letter of Intent provides that the Letter of
Intent, including without limitation MinEx’s non-solicitation obligations set
forth in section VIII (NON-SOLICITATION), shall expire on 15 August 2008 unless,
inter alia, MinEx and Royal Gold agree in writing to extend the duration of the
Letter of Intent.   3.   Royal Gold and MinEx now wish to amend the Letter of
Intent by:   3.1   extending the expiry date of the Letter of Intent to 20
October 2008;

 



--------------------------------------------------------------------------------



 



3.2   deleting the references to April 25, 2008 in the first paragraph of
section VII (SCHEDULE OF ACTIVITIES) of the Letter of Intent and replacing them
with October 20, 2008;   3.3   deleting the reference to May 15th, 2008 in the
second paragraph of section VII (SCHEDULE OF ACTIVITIES) of the Letter of Intent
and replacing it with October 20, 2008;   3.4   deleting the reference to
May 30th, 2008 in the second paragraph of section VII (SCHEDULE OF ACTIVITIES)
of the Letter of Intent and replacing it with October 20, 2008.   4.   It is
recorded that letters granting a right of first refusal to Messina Platinum
Mines Limited (“MPML”) and Western Platinum Limited (“WPL”) in respect of the
Messina Royalty and the Dwaalkop Royalty, respectively, were delivered by MinEx
to MPML and WPL on 21 July 2008.   5.   Save for the amendments specifically
contained in this letter and subject to the remaining provisions of this letter,
the provisions of the Letter of Intent shall remain unamended and of full force
and effect.   6.   Royal Gold requires MinEx’s consent to file the Letter of
Intent with the United States Securities Exchange Commission (“SEC”) as part of
Royal Gold’s filing obligations under the Securities Exchange Act of 1934 as
amended. MinEx by its signature hereby consents to Royal Gold filing the Letter
of Intent with the SEC.   7.   This letter may be signed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. Any party may enter into this letter by signing any such
counterpart.   8.   Please confirm your agreement with the contents hereof by
countersigning this letter in the space provided below.

Yours faithfully

           
 
Royal Gold, Inc.
   

 



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED ON BEHALF ON MINEX PROJECTS (PROPRIETARY) LIMITED, BY THE
FOLLOWING AUTHORIZED INDIVIDUAL

          /s/ Mike Scott          
By:
  Mike Scott    
Title:
  President    
Entity:
  MinEx Projects    
Date:
  15 August 2008    

 